Citation Nr: 0617933	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for bilateral 
hearing loss.  

A hearing was held at the RO in April 2006 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  

In May 2006, the Board granted the veteran's motion to 
advance his case on the docket in light of his age.  See 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's current hearing loss is related to noise 
exposure during active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

In the decision below, the Board has granted the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, and therefore the benefit sought on appeal has 
been granted in full.  Accordingly, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the veteran has resulted.  See e.g. Mayfield 
v. Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); VAOPGCPREC 16-92.

Background

According to the National Personnel Records Center, the 
veteran's service medical and personnel records are 
unavailable and may have been destroyed in a fire which 
occurred at that facility in 1973.  

Although the veteran's service records are unavailable, at 
the April 2006 Board hearing, he provided credible testimony 
of his in-service noise exposure.  Specifically, the veteran 
testified that during basic training, he received instruction 
in the use of various weapons including rifles and hand 
grenades.  He indicated that following his graduation from 
basic training, he became an instructor, teaching new 
recruits to operate tanks.  He indicated that such training 
took place on the firing range, where he taught soldiers to 
operate the tanks' cannons and large caliber machine guns.  
The veteran indicated that he worked on the firing range six 
days weekly and did not use hearing protection.  At the end 
of the day, his ears would be ringing.  The veteran testified 
that after his separation from service, he worked in the 
family business as a mason, laying bricks in residential 
projects, and experienced no significant noise exposure in 
that line of work.  The veteran also testified that he had 
had no other post-service noise exposure, such as in 
recreational pursuits.  

The veteran's spouse also provided credible testimony at the 
April 2006 hearing.  She indicated that she and the veteran 
had been married since 1950 and that during service, the 
veteran complained of ringing in his ears after being on the 
firing range.  She indicated that after his separation from 
service, he worked as a mason in the family's brick-laying 
business.  She indicated that she occasionally brought lunch 
to the job site and never saw any loud machinery.  She 
further testified that her father and grandfather, both of 
whom had worked in the family business as masons, did not 
suffer from hearing loss.  

In support of his claim of service connection for hearing 
loss, the veteran submitted a January 2001 letter from a 
private audiologist who indicated that pure tone air 
conduction threshold testing had revealed that the veteran 
had a bilateral, moderate to severe high frequency 
sensorineural hearing loss of a pattern which was classically 
associated with intense noise exposure.  The audiologist 
indicated that the losses evident on examination were far in 
excess of those expected due to the aging process alone.  He 
noted that the veteran had a history of intense noise 
exposure during service as a result of his duties as a tank 
artillery instructor.  He indicated that it was therefore 
likely that a significant portion of the veteran's hearing 
loss was related to his military service.  

The veteran underwent VA medical examination in September 
2001.  He reported that he served as a tank instructor during 
service, during which time he was exposed to tank fire.  He 
indicated that he wore no hearing protection during that 
time.  The veteran reported that he had worn hearing aids for 
the past 10 years and had difficulty hearing, particularly in 
noisy environments.  Audiometric testing showed right ear 
pure tone thresholds of 50, 65, 70, 75, and 85 decibels at 
500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  
Left ear pure tone thresholds were 60, 65, 75, 80, and 85 
decibels at the same tested frequencies, respectively.  
Speech discrimination was 68 percent correct in the right ear 
and 56 percent correct in the left ear.  The diagnosis was 
moderate-severe sensorineural hearing loss, both ears.  The 
VA audiologist indicated that in the absence of significant 
occupational or recreational noise exposure, the veteran's 
hearing acuity was worse than expected for his age.  Thus, 
his bilateral hearing loss was more likely than not incurred 
as a result of extensive noise exposure during service.  

In a subsequent September 2001 VA medical examination report, 
another examiner noted that although the veteran had operated 
tanks during service, he thereafter worked in the 
construction industry for 35-40 years.  The examiner noted 
that although the veteran's hearing loss may be the result of 
extensive noise exposure in service, "one must also 
implicate the environmental noise created in the field of 
construction as well."  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection for certain enumerated diseases, including 
an organic disease of the nervous system such as 
sensorineural hearing loss, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2005), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Analysis

As noted above, the veteran contends that he developed 
bilateral hearing loss as a result of exposure to acoustic 
trauma during service.  Unfortunately, his service medical 
and personnel records are unavailable.  

In cases such as this, where the service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.

Because the veteran's service records are unavailable, the 
record obviously lacks medical evidence of bilateral hearing 
loss in service.  Nonetheless, the United States Court of 
Appeals for Veterans Claims (Court) has held that even if a 
veteran does not have hearing loss during the time of active 
duty, such does not prohibit service connection.  Hensley, 5 
Vet. App. at 159-60.  Rather, service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.

In this case, the veteran has provided very credible hearing 
testimony of considerable in-service noise exposure as a 
result of his duties as a tank artillery instructor.  He has 
further denied significant post-service noise exposure.  The 
veteran's spouse has corroborated his statements to this 
effect in equally credible testimony.  

In addition, the record contains clear medical evidence of a 
current bilateral hearing disability, namely, the September 
2001 VA medical examination report.  See 38 C.F.R. § 3.385 
(2005).  

Finally, the record contains three uncontroverted medical 
opinions to the effect that the veteran's current bilateral 
hearing disability is clearly consistent with his reported 
in-service noise exposure.  Because the record contains 
credible evidence that the veteran had no significant post-
service noise exposure, the Board finds that the most 
probative evidence indicates that his current bilateral 
hearing loss was incurred as a result of noise exposure 
during service.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
In view of the foregoing, service connection for bilateral 
hearing loss is in order.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


